DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response and amendment of July 1, 2022 (hereafter “the 7/1 Reply”) has been entered, and Claims 2-4 have been canceled.  New Claims 25-26 have been entered.  
Claims 1, 6-9, 11-21 and 23-26 are pending.  

Specification
All references to the specification below are to the “clean version” filed 8/31/2018.  

Claim Objections
In light of its amendment, the previous objection to Claim 1 because of an informality has been withdrawn.  

Claim 1 is objected to because of the following informalities:  Claim 1 includes 21 instances of the term “transcripts” with inconsistent meanings.  An example of this is in step (a) of the claim:

    PNG
    media_image1.png
    110
    840
    media_image1.png
    Greyscale

which contains four instance of the term “transcripts”.  The second and third instances are in the phrase “cDNA complementary to transcripts from 100 or more cells, wherein transcripts from each cell are identified by the same unique barcode” (emphasis added), where each is reasonably understood by a skilled artisan as referring to mRNA transcripts.  
But this is in contrast to at least the four instances in step (a), which recites “the transcripts in the cDNA library comprise universal primer sites” (emphasis added).  That phrase is not reasonably understood as meaning --the [mRNA] transcripts in the cDNA library comprise universal primer sites-- because the instant disclosure defines universal primers as “an exogenous primer binding site introduced into the nucleic acid molecule for the purpose of primer binding. Examples of universal primer sites include p5 and nexterra” (see pg 13, lines 9-11; and ¶0065 of the specification published as US 2020/0095625 A1) which are not present in mRNA molecules.    
Appropriate explanation and/or correction is required.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this objection, the instances of “library of transcripts” (see lines 2, 4, 7 and 12), “transcripts in the cDNA library” (see line 6), and “population of transcripts” (see line 15) are interpreted as not referring to mRNA for purposes of examination herein.  Instead, the term “transcripts” in each of those instances is interpreted as ‘cDNA molecules’.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of its amendment, the previous rejection of Claim 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.  
In light of its amendment, the previous rejection of Claim 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, 11-21 and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for embodiments of Claim 1 wherein the “hybridizing” of step (b) is between first strand cDNA molecules (i.e. complementary to mRNA transcript molecules) within “the cDNA library of transcripts and a labeled oligonucleotide” complementary to a cDNA first strand (underlining added), does not reasonably provide enablement for methods wherein the labeled oligonucleotide hybridizes to second strand cDNA molecules (that are homologous, and not complementary, to mRNA transcript molecules) as currently encompassed by Claim 1.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
The inclusion of Claims 6-9, 11-21 and 23-26 is based on their dependency from Claim 1.
Claim 1 encompasses in vitro methods that include enriching any cDNA library of transcripts with a (i.e. one) labeled oligonucleotide that hybridizes to a constant region of T cell receptor-encoding transcripts or B cell receptor-encoding transcripts (see steps (a) through (c)) followed by sequencing of the enriched material (see steps (d) and (e)).  Importantly, step (b) defines the one labeled oligonucleotide as “hybridiz[ing] to a constant region of T cell receptor-encoding transcripts or B cell receptor-encoding transcripts” (emphasis added), which leads to the broadest reasonable interpretation of the oligonucleotide as annealing to a constant region of mRNA transcripts encoding T cell or B cell receptors (see Claim Objection section above).  
Thus embodiments of steps (a) through (c) include using one labeled oligonucleotide, that hybridizes to an mRNA transcript molecule used to generate a cDNA member of “the cDNA library” of step (b), to hybridize to cDNA strands (of that step (b) library) that are complementary to that one oligonucleotide. That “hybridizing” is not to first strand cDNAs reverse transcribed from mRNA because each first strand cDNA is complementary to an mRNA transcript, in the same manner as the one labeled oligonucleotide is complementary to mRNA as recited in step (b).  Instead, the “hybridizing” is to second strand cDNAs, which are complementary to first strand cDNAs, because second strand cDNAs are direct counterparts to the mRNA (i.e. second strand cDNAs contain sequences as present in mRNA, rather than sequences complementary to the mRNA).  
Thus in step (c), the “enriched” material would be a population of second strand cDNAs.  And in those second strand cDNAs, the barcode is at the 3’ ends thereof because the instant specification describes using SeqWell and barcoded beads to generate barcoded transcripts “during reverse transcription (see pg 12, lines 13-27, or ¶0061 of the specification published as US 2020/0095625 A1).  This is consistent with the physical organization of the constant and variable regions of T cell receptor mRNAs, which are generally depicted as follows:

    PNG
    media_image2.png
    485
    610
    media_image2.png
    Greyscale

(reproduced from Fujii et al. (2019) “Next-Generation Sequencing Technologies for Early-Stage Cutaneous T-Cell Lymphoma.” Front. Med. 6:181. doi: 10.3389/fmed.2019.00181).  As shown above, the mRNA has the constant (C1) region at its 3’-end (and the variable region at its 5’-end), and so reverse transcription of that mRNA would produce a first strand cDNA with the complement of that constant region at its 5’-end (along with the barcode sequence addition as described in the instant specification).  Thus, a complementary second strand cDNA would have counterpart sequences to the mRNA’s constant region at its 3’ end (along with a complement to the added barcode sequence).  
The above is consistent with Figures 1 and 5 of the instant application, reproduced as follows:

    PNG
    media_image3.png
    173
    650
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    195
    629
    media_image4.png
    Greyscale

each of which represents the first strand cDNA with its 5’-end on the left and 3’-end on the right (whereas a complementary second strand cDNA would have its 5’-end on the right and its 3’-end on the left).  While Figure 5 depicts addition of first and second primers for the “sequencing” in  steps (d) and (e) of Claim 1 using a first strand cDNA as template to generate “barcode sequence data”, that first primer would not generate that data if a complementary second strand cDNA is used as template.  Using a complementary second strand cDNA would result in the first primer being in the opposite orientation compared to that shown in Figure 5, which cannot prime synthesis of any barcode sequence (i.e. “data”) during sequencing.  
The instant application, however, provides no description or guidance or working examples regarding how to perform step (e) of Claim 1 using second strand cDNAs as the sequencing template.  Instead, the specification describes the following (see pg 17, lines 1-7, or ¶0083 of US 2020/0095625 A1):  
“the methods comprise providing a library of transcripts from a plurality of cells, with each transcript having a universal primer site followed by a barcode that is unique to each cell; contacting the library of transcripts with a first sequencing primer that is complementary to the universal primer site and a second sequencing primer that is complementary to the constant region of T cell receptor- or B cell receptor-encoding transcripts; and sequencing from both primers in the same read, such that barcode sequence data for a T cell receptor- or B cell receptor-encoding transcript is generated in conjunction with CDR3 sequence data.”

This description is only applicable to embodiments where a first strand cDNA (or a copy thereof) is used for sequencing as explained above.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims (in light of steps (a) through (c)), as well as the lack of sufficient direction or guidance (and the lack of working examples) have been described above.  
The relevant prior art known to the skilled artisan includes Gierahn et al. (“Seq-Well: portable, low-cost RNA sequencing of single cells at high throughput.” Nat Methods 14, 395–398 (2017), https://doi.org/10.1038/nmeth.4179; cited in IDS filed 12/7/2020), who teach Seq-Well as a method for RNA sequencing of single cells where “[a]fter lysis, cellular mRNAs are captured by bead-bound poly(dT) oligonucleotides that also contain a universal primer sequence, a cell barcode and a unique molecular identifier (UMI) (see Online Methods and Supplementary Table 1)” (see pg 396, left col., 1st full ¶).  Their teachings are consistent with the above explanation and do not include guidance for use of a second strand cDNA as a template for sequencing.
In light of the lack of guidance from the instant application and Gierahn et al., as well as the above explanation, a skilled artisan would have no expectation of successfully sequencing a second strand cDNA with generation of barcode sequence data as encompassed by Clam 1.  
Despite the ability to experiment further, there is no guidance in the instant disclosure regarding where to start in modifying the teachings of the instant application and Gierahn et al. to enable use of a second strand cDNA as a template for sequencing with generation of barcode data as encompassed by the claims.  
While the skill of the artisan is high, s/he is nonetheless left to discover and/or invent modifications to the claimed methods, without predictability as to what alterations by the skilled artisan are necessary to make and use a method in a manner commensurate with the scope of the claims. 
The quantity of de novo experimentation to design, test, and verify possible modifications, across the vast number of possibilities, in order to make and use the claimed methods is thus enormous.  And so undue experimentation by one of skill in the art is required to make and use the invention as claimed.

In addition to the above, the specification, while being enabling for embodiments of Claim 1 wherein the sequencing of enriched populations of transcripts with “a first primer” and “a second primer” (as recited in steps (d) and (e) of Claim 1) in separate reactions, does not reasonably provide enablement for methods wherein the two primers are used in a single reaction.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Claim 1 encompasses in vitro methods that include enriching any cDNA library of transcripts (see steps (a) through (c)) followed by sequencing of the enriched material (see steps (d) and (e)).  Importantly, step (e) recites the limitation of “sequencing from both primers in the same read”, where the instant application defines “in the same read” as meaning “in the same sequencing reaction” (see pg 17, line 8, or ¶0084 of US 2020/0095625 A1).  This is reasonably understood by a skilled artisan as referring to “both primers” being extended in the same sequencing reaction mixture.  It is further noted that the specification further discloses that “[s]ame reads can be isolated and/or sequenced together, typically due to physical isolation from other reads on a sequencing platform” (Ibid.), which appears to support separate sequencing reactions for each of the two primers in step (e).
While the instant specification includes Example 3 and Figures 8-9 regarding enriching and sequencing libraries created from T cells isolated from mice (see pgs 27-28 or ¶¶0121-0124 of US 2020/0095625 A1), there is no description or guidance or working examples of using two primers in a single reaction mixture as encompassed by step (e).  
Factors to be considered in determining whether undue experimentation is required, have been summarized above.  
The nature of the invention and breadth of the claims (in light of step (e)), as well as the lack of sufficient direction or guidance (and the lack of working examples) have been described above.  
The relevant prior art known to the skilled artisan includes Murphy et al. (“Simultaneous Sequencing of Multiple Polymerase Chain Reaction Products and Combined Polymerase Chain Reaction with Cycle Sequencing in Single Reactions” Am J Pathol. 2002 Jul; 161(1): 27–33, doi: 10.1016/S0002-9440(10)64153-3), who teach that “standard Sanger-sequencing reactions are performed with a single primer” (see pg 27, right col., 1st full ¶).  They further teach SimulSeq of three genes (in three separate amplicons) using sequencing primers of significantly different lengths in a single reaction (see e.g. pgs 28-29, Fig. 1).  They also teach AmpliSeq, a technique combining PCR amplification and sequencing with bidirectional sequencing (see e.g. pg 32, Fig. 3).  But neither of these methods are analogous to the situation in the instant claims, where two primers hybridize to the same template (as depicted in Fig. 5 above) and both primers are extended in the same direction.  
In light of the lack of guidance from the instant application and Murphy et al., a skilled artisan would have no expectation of successfully sequencing with both primers in a single reaction mixture as required in Clam 1.  
And despite the ability to experiment further, there is no guidance in the instant disclosure regarding where to start in modifying the teachings of the instant application and Murphy et al. to enable sequencing with both primers in a single reaction mixture in the manner encompassed by the claims.  
And so while the skill of the artisan is high, s/he is nonetheless left to discover and/or invent modifications to the claimed methods, without predictability as to what alterations by the skilled artisan are necessary to make and use a method in a manner commensurate with the scope of the claims. 
The quantity of de novo experimentation to design, test, and verify possible modifications, across the vast number of possibilities, in order to make and use the claimed methods is thus enormous.  And so undue experimentation by one of skill in the art is required to make and use the invention as claimed.
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, part (e) of Claim 1 has been interpreted as encompassing separate sequencing reaction mixtures with each one of the two primers for purposes of examination below. 

Claim Rejections - 35 USC § 103 – Withdrawn
The previous rejection of Claims 1, 6-9, 11-13, 15-17, 19-21 and 23-24 under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0257993 A1, in IDS filed 2/12/2020) in view of Robins (US 2016/0024493 A1, in IDS filed 2/12/2020) and Blattman et al. (US 2016/0122752 A1, published May 5, 2016) has been withdrawn.  
The previous rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, Blattman et al., Wang et al. and Abate et al. has been withdrawn.  
The previous rejection of Claim 18 under 35 U.S.C. 103 as being unpatentable over Fu et al., Robins, Blattman et al. and Anderson et al. has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl





/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635